       Case 1:18-cr-00328-KPF Document 163 Filed 05/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                               18 Cr. 328 (KPF)

ANILESH AHUJA and JEREMY SHOR,                            ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has reviewed the applications of Defendants Ahuja and Shor

for the Court to order the Government to provide additional information

concerning the discharge of its disclosure obligations under Brady v. Maryland,

373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and the

Jencks Act, 18 U.S.C. § 3500 (see May 6, 2019 Tarlowe Letter; May 14, 2019

Ruzumna Letter), as well as the Government’s response (see May 13, 2019

USAO Letter). In light of the additional detail provided in the Government’s

letter of May 13, 2019, the Court will not order the Government to provide

supplemental disclosures at this time. The Court’s ruling is subject to two

caveats: (i) the Government must, of course, comply with its continuing

disclosure obligations, and (ii) the Court expects that the Government has been

appropriately assiduous in obtaining, from the individuals and entity

representatives it has interviewed, information and materials sufficient to

discharge its discovery and disclosure obligations. Separately, the Court notes

that certain of the defense requests are substantially duplicative of applications

that the Court has previously resolved; re-presenting them under the rubric of
        Case 1:18-cr-00328-KPF Document 163 Filed 05/15/19 Page 2 of 2



the Government’s disclosure obligations does not cause the Court to alter its

prior rulings.

      SO ORDERED.

Dated: May 15, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
